EXHIBIT 10.1 EMPLOYMENTAGREEMENT BETWEENPETROHUNTEROPERTATING COMPANYAND CHARLES B. CROWELL DATEDJANUARY 4, 2008 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into this 4th day of January, 2008, but effectiveJanuary 1, 2008 (the “Effective Date”), by and between PetroHunter Operating Company,a Maryland corporation (the “Employer”), and Charles B. Crowell, an individual(the “Employee”). The parties, intending to be legally bound, agree as follows: 1.DEFINITIONS For the purposes of this Agreement, the following terms have the meanings specified or referred to in this Section1. “Agreement” means this Employment Agreement, as amended, restated or otherwise modified from time to time. “Benefits” is defined in Section 3.3. “Board” means the Board of Directors of the Employer. “Confidential Information” means any and all: (a)trade secrets concerning the business and affairs of the Employer, whether a technical, business or other nature that is disclosed to the Employee or that is otherwise learned by Employee in the course of employment with the Company, including but not limited to know-how, processes, designs, samples, inventions and ideas, past, current, and planned property or mineral acquisition, and all information related thereto, exploration or development activities or methods, customer and vendor lists, business plans as well as any other information, however documented, that is a trade secret within the meaning of the Colorado Trade Secrets Act, as in effect as of the date hereof and as amended from time to time; and (b)information concerning the business and affairs of the Employer (which includes historical financial statements, financial projections and budgets, historical and projected sales, capital spending budgets and plans, however documented). (c)"Confidential Information" shall not include information, data, knowledge and know-how that (a)is in the Employee’s possession prior to disclosure to the recipient party, (b)is in the public domain prior to disclosure to the Employee, (c)lawfully enters the public domain through no violation of this Agreement after disclosure to the Employee, (d) becomes available to the Employee on a non-confidential basis from a source other than the Employer, provided that such source is not known by the Employee to be bound by a confidentiality agreement with the Employer or another party, “Effective Date” means January 1, 2008. Employment Agreement Charles B. Crowell 1 “Employee Invention” means any idea, invention, or improvement (whether patentable or not), any industrial design (whether registrable or not), and any work of authorship (whether or not copyright protection may be obtained for it) created, conceived, or developed by the Employee, either solely or in conjunction with others, during the Employment Period, or a period that includes a portion of the Employment Period, that relates to the business then being conducted or proposed to be conducted by the Employer. “Employment Period” means the period of the Employee’s employment under this Agreement. “Person” means any individual, corporation (including any non-profit corporation), general or limited partnership, limited liability company, joint venture, estate, trust, association, organization, or governmental body. “For Cause” means: (a) the Employee’s material breach of this Agreement; (b) the Employee’s material failure to adhere to any written Employer policy; (c) the appropriation (or attempted appropriation) of a material business opportunity of the Employer, including attempting to secure or securing any personal profit in connection with any transaction entered into on behalf of the Employer; (d) the misappropriation (or attempted misappropriation) of any of the Employer’s funds or property; or (e) the conviction of, or the entering of a guilty plea or plea of no contest with respect to, a felony. “Salary” is defined in
